*63OPINION OF THE COURT
Per Curiam.
On November 16, 2010, in the County Court, Nassau County (Reilly, J.), the respondent pleaded guilty to grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony, and scheme to defraud in the first .degree, in violation of Penal Law § 190.65, a class E felony. He has not been sentenced yet.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony conviction. The respondent has submitted papers joining in the foregoing motion.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor- at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on November 16, 2010. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, to reflect his disbarment effective November 16, 2010.
Prudenti, EJ., Mastro, Rivera, Skelos and Eng, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Eric S. Finger, is disbarred, effective November 16, 2010, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Eric S. Finger, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Eric S. Finger, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Eric S. Finger, has been issued a secure pass by the Office of Court Administration, it *64shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).